                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 EASTERN DIVISION

                                         NO. 4:18-CV-199-FL

 CALVIN EARL BROWN,                             )
                                                )
                      Plaintiff,                )
                                                )
       v.                                       )
                                                )
 SUPERIOR COURT OF WAKE                         )                      ORDER
 COUNTY, Court Administration; R.               )
 ALLEN BADDOUR, Presiding Judge; and            )
 STATE OF NORTH CAROLINA,                       )
                                                )
                      Defendants.               )



       This matter is before the court on plaintiff’s fourth motion for reconsideration. (DE 16). As

previously recounted by the court, this case arises from plaintiff’s allegation in complaint

thoughtfully made, filed January 17, 2019, that his due process rights under the United States

Constitution were violated when Wake County Superior Court Judge R. Allen Baddour erroneously

dismissed plaintiff’s case against the North Carolina Department of Revenue and failed to rule on

plaintiff’s motion for reconsideration filed December 19, 2017. Plaintiff complains that Judge

Baddour effectively denying plaintiff his right to appeal the dismissal. (See DE 1-2 at 4). Plaintiff

additionally alleges he filed a notice of appeal of his case with the Clerk of the Superior Court of

Wake County on October 15, 2018, but received no response.

                                         BACKGROUND

        As noted in earlier ruling, the court is required to dismiss an in forma pauperis action that

is frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief against a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2). A case is
“frivolous” if it lacks an arguable basis in either law or fact. Neitzke v. Williams, 490 U.S. 319, 325

(1989). The court construes a pro se pleading liberally in engaging in a frivolity determination, but

must not accept a pleading that fails to allege with specificity facts that support the plaintiff’s claim.

See White v. White, 886 F.2d 721, 724 (4th Cir.1989).

        The court was compelled to agree with the magistrate judge that plaintiff’s claims against

Judge Baddour are barred by judicial immunity, for reasons carefully discussed in prior order. As

set forth in order entered February 4, 2019, adopting the magistrate judge’s recommendation as its

own, plaintiff’s claims were dismissed pursuant to 28 U.S.C. § 1915(e)(2), and the clerk directed

close the case. Upon motion for reconsideration, the court set out in order entered March 1, 2019,

why plaintiff’s complaint cannot be sustained. There being no cause to reconsider its decision,

plaintiff’s motion had to be and was denied.

        Shortly thereafter, another motion for reconsideration followed. It was summarily denied

in order entered March 14, 2019. Another motion for reconsideration followed. This motion was

addressed in order entered April 4, 2019. In denying plaintiff’s third motion for reconsideration, the

court held in relevant part as to plaintiff’s claim against the clerk that plaintiff has not alleged the

actions complained of were not taken in the discharge of the lawful duties of the clerk, where

plaintiff has alleged that Judge Baddour effectively denied his right to appeal and that the clerk did

not respond, thereafter, to plaintiff’s notice of appeal.

                                      COURT’S DISCUSSION

        Plaintiff’s fourth motion for reconsideration does not present argument not previously raised

to the court. The court is respectful of plaintiff and his genuine disagreement with the courts’s

rulings. However, the law does not support his contentions, as repeatedly explained. Plaintiff’s

fourth motion for reconsideration before this court must be and is denied.



                                                    2
                                        CONCLUSION

       The court has now considered and addressed four motions for reconsideration. It will not

entertain any further such motions. If any is attempted, said motion(s) summarily shall be denied.

This case is closed. While expressing no opinion as to the outcome of any such proceeding, the

closing of this case does not of course foreclose plaintiff, should he wish, from making complaint

against the state court presiding judge before the North Carolina Judicial Standards Commission.

       SO ORDERED, this the 25th day of April, 2019.




                                             _____________________________
                                             LOUISE W. FLANAGAN
                                             United States District Judge




                                                3
